DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on September 16, 2022 has been fully considered. 
Cancellation of claims 1-13 and addition of new claims 17-23 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.  Instant claims 17-23 refer to “component (A)”, “component (B)” and “a composition”, wherein no prepositions “the” or “said” are cited in front of said terms. Therefore, it is not clear if a) “component (A)” and “component (B)” are the same as or different from “A) an ethylene-based polymer that has a density greater than, or equal to, 0.940 g/cc”, and “B) an ethylene homopolymer, formed by polymerizing a reaction mixture comprising ethylene” previously cited in claim 17; 
and b) if “a composition” of claims 20-21 is the same as composition, that is previously cited in claim 17.

6. Claim 19 recites a limitation of “matching the viscosity of the molten stream of component (A) with the viscosity of the molten stream of component (B)”. However, i) there is a lack of antecedent basis for said limitation since claim 17 is silent with respect to “viscosity” of component (A) or component (B) and ii) it is not clear how and to what extent/level viscosities of the components (A) and (B) should be matched.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al (WO 2016/066619) only, or alternatively in view of Edge (US 5,191,537).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,934,420 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,934,420. 

8. Englund et al discloses a process for producing a composition comprising:
a) 1-20%wt, preferably 1-17%wt (col. 4, lines 18-25, as to instant claim 20) of a polyolefin (a), wherein the polyolefin (a) is a high density polyethylene (HDPE) having density of more than 0.945 g/cc (col. 9, lines 48-50; col. 3, lines 15-16; col. 2, lines 30-50; col. 11, lines 65-col. 12, line 15) and 
b) a polyolefin (b), wherein the polyolefin (b) is low density polyethylene homopolymer (LDPE) obtainable by high pressure polymerization and having density of 0.900-0.945 g/cc (col. 15, lines 20-35), specifically exemplified density of 0.922 g/cc (col. 31, Table 1, as to instant claim 23);  
the process comprising: 
i) polymerization of ethylene to produce the low density polyethylene homopolymer (b) by a high pressure process in a tubular reactor (col. 16, lines 60-61, col. 15, lines 35-36) in the presence of initiators (col. 3, lines 15-25), such as peroxide radical initiator (col. 31, lines 6-7) and chain transfer agents (col. 16, lines 57-67) , followed by 
ii) separating the obtained polymer stream from unreacted products, recovering the separated polyethylene in the form of polymer melt (col. 2, lines 35-47; col. 16, lines 5-20; col. 19, lines 5-20) and
iii) directing said polymer melt to a pelletizing extruder for mixing and pelletizing (col. 19, lines 1-20); wherein additives can be added in this mixer (col. 19, lines 19-21; col. 19, lines 60-67),
wherein the produced high pressure polyethylene (b) is blended with the high density polyethylene (a) (col. 2, lines 46-50) by melt mixing (col. 23, lines 1-15; col. 23, lines 55-60); the overall composition is used in the form of pellets (col. 22, lines 62-64).

9.  Since the overall composition comprising HDPE and LDPE is in the form of pellets produced by melt mixing and pelletizing (col. 22, line 59-col. 23, line 10), therefore, it would have been obvious to a one of ordinary skill in the art that both LDPE and HDPE should be delivered to the pelletizer in order to produce said pellets.

10.  Given the HDPE is having density of more than 0.945 g/cc and LDPE is having density of 0.922 g/cc, therefore, the final composition will intrinsically and necessarily have a density of greater than 0.920 g/cc as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.   Thus, the process of Englund et al comprises a process of making a polymer composition comprising a high pressure LDPE and HDPE, wherein the high pressure LDPE is produced in a tubular reactor, separated from unreacted products and in the form of a melt is introduced into a pelletizer (as to instant claim 22) wherein it can further mixed with additives. Since HDPE is preferably used in amount of 1-17%wt, based on the combined weight of the LDPE and the HDPE, therefore, said HDPE appears to be a minor component. 
Further, Englund et al specifically teaches that the LDPE and the HDPE can be melt mixed and pelletized (col. 23, lines 10-12); HDPE and additives in the form of pellets can be added separately (col. 23, lines 1-12). The specific example shows that HDPE was added as pellets into an extruder for melting (col. 32, lines 10-23).

12. Since a) after polymerization and separation steps LDPE melt is directly introduced into a pelletizer where it is further mixed with additives to form final composition; b) HDPE is a minor component and can be, at least partially, considered as additive; c) the LDPE and HDPE are cited as being melt mixed, i.e. each of those is in the form of melt while mixing; d) HDPE is used in the composition of Englund et al in the form of pellets, therefore, based on the teachings of Englund et al, it would have been obvious to  a one of ordinary skill in the art to modify the process of Englund et al and to form, or obvious to try to form,  the composition in the process of Englund et al as follows: 
i) to introduce the HDPE to the LDPE melt in the pelletizer since LDPE is already in molten form, thereby avoiding an additional step of pelletizing LDPE and
ii) to preliminary, at least partially,  melt HDPE pellets before introducing said HDPE into the pelletizer, so to form HDPE in the form of melt as well and ensure thorough melt mixing of the LDPE melt with HDPE melt in said pelletizer, thereby arriving at the present invention.

13.  As to instant claim 19, the HDPE is having MFR of 0.2-15 g/10 min (col. 9, lines 63-65); LDPE is having MFR of 0.2-10 g/10 min (col. 15, lines 25-28). Since the ranges for MFR values of the used HDPE and the LDPE are substantially the same, and MFR is inversely related to viscosity, therefore, the LDPE and HDPE used in the process of Englund et al appear to have close viscosity, or at least partially matching as well. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
14.  Further, since the properties of the final composition depend of the properties, including viscosity, of the used polymers, i.e. LDPE and HDPE, therefore, it would have been obvious to and within the skill of an ordinary skill in the art to make variations and optimize by routine experimentation, the specific MFR/viscosity of the used LDPE and HDPE, including choosing and using said polymers having substantially the same viscosity, so to produce the final composition having a desired combination of properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Since the composition of Englund et al is substantially the same as that claimed in instant invention, i.e. comprises the major amount of high pressure LDPE and minor amount (1-17%wt) of HDPE, and is produced by substantially the same process as that claimed in instant invention, therefore, the composition of Englund et al will intrinsically and necessarily have, or would be reasonably expected to have melt strength greater than that of the high pressure LDPE, such as at least 1.04 time greater, as well (as to instant claims 18, 21). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16.  In the alternative, though Englund et al does not explicitly recite the HDPE pellets being melted before delivering to the pelletizer, to which the molten LDPE is delivered,
Edge discloses a system and method for controlling operation of a continuous mixer/melter, wherein a thermoplastic material, such as polyethylene, is delivered into the melter/mixer 1 through a feeder 7, which mixer/melter is connected to a pelletizer  15, and wherein the molten resin exiting the mixer/melter is delivered into a pelletizer (col. 6, lines 35-38; col. 5, lines 9-20, Fig. 1; col. 1, lines 12-30). The system allows to control and adjust the speed of the discharging of the molten resin and delivery that to the pelletizer (col. 3, lines 12-25). Since the purpose of the mixer/melter is to melt the thermoplastic material, and only solid matter can be melted, therefore, it would have been obvious to a one of ordinary skill in the art that the thermoplastic material, including polyethylene is delivered into the melter/mixer in solid form.

17. Since Edge specifically teaches a system for melting polyethylene resins and delivering of the molten resins to the pelletizer in a controlled and adjustable manner, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Englund et al and Edge and to use, or obvious to try to use the system of Edge for preparing HDPE component a) of Englund et al for melt mixing that with the high pressure LDPE, such as to melt the HDPE pellets of Englund et al in the melt/mixer of the system of Edge, and then deliver the molten HDPE to the pelletizer to which high pressure LDPE of Englund et al is delivered following separation from unreacted products, so to prepare the composition comprising both HDPE and LDPE in pellet form, and since such system of Edge allows for controlled and adjustable delivery of molten polyethylene to pelletizers, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18. Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keshtkar et al (US 2015/0175827) in view of Kiss et al (US 2008/0281040), Englund et al (WO 2016/066619) and Edge (US 5,191,537).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,934,420 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,934,420. 

19. Keshtkar et al discloses a method for producing a composition comprising:
1)  preparing an ethylene homopolymer (component A) (also as to instant claim 15) by high pressure tubular polymerization of ethylene (LDPE) in the presence of free radical initiators and chain transfer agents ([0048], [0051], [0053]);
2) preparing a high density polyethylene (HDPE) (component B) having density of greater than 0.940 g/cc (Abstract, [0039], [0060]),
3) melt mixing said polymers after they are removed from polymerization zone ([0050]).

20. Thus, Keshtkar et al teaches a method for making the polyethylene composition by melt mixing, i.e. mixing the polymers in molten state after they removed from polymerization zone, i.e. after the high pressure ethylene homopolymer is removed from the tubular reactor.
21. Keshtkar et al does not explicitly recite the solid HDPE being melted, and melt mixing of the high pressure ethylene homopolymer A) and the HDPE component B) taking place by adding the molten stream of the HDPE to a molten stream of the ethylene homopolymer after removal of the ethylene homopolymer from the separator but before the molten stream of the ethylene homopolymer enters a pelletizer.

22. However, 
1)  Kiss et al discloses a process for in-line fluid phase blending of polyolefins comprising:
a) forming at least a first polymer in a reactor train 1, specifically olefin homopolymers ([0143], Fig. 8, 10);
b) transferring said first polymer to a separator (1) to separate the reaction mixture from monomers, forming a polymer-enriched phase (Fig. 10), wherein the polymer-enriched phase comprises a polymer melt ([0254]);
c) incorporating other polymers in molten state for blending with the polymer-enriched phase ([0138], [0146]);
d) transferring the single stream of the at least first polymer and the other polymers to static mixer (Fig. 10), followed by 
e) subjecting the blend to finishing stage (Fig. 10), specifically pelletizing (Abstract);
wherein the polyolefin homopolymer includes polyethylene homopolymer ([0233]);
the polymerization includes polymerization in tubular or autoclave reactors under pressure of as high as 260 MPa ([0241]).
The process of in-line fluid phase blending of polymers offers one or more advantages including improved blend homogeneity, improved cost of manufacture avoiding production of pellets of individual components, and flexibility of adjusting blend ratios ([0106]).
 Thus, the process of Kiss et al includes an in-line fluid phase/melt mixing of polymers, including mixing the ethylene homopolymer produced in a tubular reactor under a high pressure with other polymers in molten state, wherein said mixing is conducted after the reaction mixture forming the ethylene homopolymer exits the reactor and the unreacted monomers are removed in the separator, and the step of mixing includes adding additional polymers in molten state before entering the static mixer, and wherein the polymer blend formed in the static mixer is further subjected to downstream finishing stage including pelletizing. Since the additional polymers are cited as being added in molten state, therefore, it would have been obvious to a one of ordinary skill in the art that in order for the polymer to become in molten state, it should be melted.

2) Englund et al discloses a process for producing a composition comprising:
a) a high density polyethylene (HDPE) having density of more than 0.945 g/cc (col. 9, lines 48-50; col. 3, lines 15-16; col. 2, lines 30-50; col. 11, lines 65-col. 12, line 15) and 
b) a low density polyethylene homopolymer (LDPE) obtainable by high pressure polymerization and having density of 0.900-0.945 g/cc (col. 15, lines 20-35), specifically exemplified density of 0.922 g/cc (col. 31, Table 1);  
the process comprising: 
i) polymerization of ethylene to produce the low density polyethylene homopolymer (b) by a high pressure process in a tubular reactor (col. 16, lines 60-61, col. 15, lines 35-36) in the presence of initiators (col. 3, lines 15-25), such as peroxide radical initiator (col. 31, lines 6-7), followed by 
ii) separating the obtained polymer stream from unreacted products, recovering the separated polyethylene in the form of polymer melt (col. 2, lines 35-47; col. 16, lines 5-20; col. 19, lines 5-20) and
iii) mixing and pelletizing said polymer melt in a pelletizing extruder (col. 19, lines 1-20); 
wherein the produced high pressure polyethylene (b) is blended with the high density polyethylene (a) (col. 2, lines 46-50) by melt mixing (col. 23, lines 1-15; col. 23, lines 55-60); the overall composition is used in the form of pellets (col. 22, lines 62-64).
Thus, the HDPE and the LDPE appear to be melt mixed, i.e. each being in a molten state while mixing. Englund et al further exemplifies the use of HDPE in pellet form (col. 32, lines 9-23).

3) Edge discloses a system and method for controlling operation of a continuous mixer/melter, wherein a thermoplastic material, such as polyethylene, is delivered into the melter/mixer 1 through a feeder 7, which mixer/melter is connected to a pelletizer  15, and wherein the molten resin exiting the mixer/melter is delivered into a pelletizer (col. 6, lines 35-38; col. 5, lines 9-20, Fig. 1; col. 1, lines 12-30). The system allows to control and adjust the speed of the discharging of the molten resin and delivery that to the pelletizer (col. 3, lines 12-25).

23. Since  Kiss et al, Englund et al  and Keshtkar et al are related to processes for melt mixing polyolefins, including an ethylene homopolymer, after said polymers are removed from polymerization zone, and thereby belong to the same field of endeavor, wherein i) Kiss et al explicitly teaches a process of in-line blending of the polymers in molten state, including introducing additional polymers in molten state to at least the ethylene homopolymer melt, directly after said ethylene homopolymer exits a reactor and a separator where the unreacted monomers are separated, but before a static mixer, wherein said polymers are further mixed using the static mixer, followed by pelletizing,  wherein such melt blending process provides advantages including improved blend homogeneity, improved cost of manufacture avoiding production of pellets of individual components, and flexibility of adjusting blend ratios, ii) Englund et al  teaches the use of HDPE in form of pellets and Edge discloses a system for melting solid polyethylene and delivering molten resin into a pelletizer in a controlled and adjustable manner, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kiss et al, Englund et al, Edge and Keshtkar et al  and to produce, or obvious to try to produce the polymer blend of the high pressure ethylene homopolymer and the HDPE of Keshtkar et al  using the in-line fluid phase blending technique taught by Kiss et al, i.e. a) to form the ethylene homopolymer component A) by high pressure polymerization first, b) subject said ethylene homopolymer to a separator to remove unreacted monomer, c) prepare HDPE for melt mixing with the LDPE by melting HDPE pellets, as taught by  Englund et al, using a controlled system as taught by Edge, followed by 
d) introducing the HDPE in molten state to the fluid phase melt of the high pressure ethylene homopolymer after said ethylene homopolymer is removed from the reactor and separated from unreacted monomers in a separator, 
e) mixing said polymers in a static mixer, and further pelletizing said blend to form the blend of Keshtkar et al in the form of pellets, 
since such method provides advantages including improved blend homogeneity, improved cost of manufacture avoiding necessity of forming pellets of individual components, and flexibility of adjusting blend ratios, and further allows thorough, controlled and adjustable mixing of the LDPE and the HDPE as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24. Since the blend of Keshtkar et al  in view of Kiss et al, Englund et al and Edge  is cited to be further pelletized (Abstract of Kiss et al), therefore, it would have been obvious to a one of ordinary skill in the art to subject the blend of Keshtkar et al  in view of Kiss et al, Englund et al and Edge  to a pelletizer,  and it would be reasonably expected by a one of ordinary skill in the art that the blend subjected to pelletizing in the pelletizer will be, at least partially, solidified as well (as to instant claims 14, 16).

25. Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keshtkar et al (US 2015/0175827) in view of Englund et al (WO 2016/066619), Baird et al (US 5,225,488) and Patel et al (US 5,972,444).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,934,420 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,934,420. 

26. Keshtkar et al discloses a method for producing a composition comprising:
1)  preparing an ethylene homopolymer (component A) (also as to instant claim 15) by high pressure tubular polymerization of ethylene (LDPE) in the presence of free radical initiators and chain transfer agents ([0048], [0051], [0053]);
2) preparing a high density polyethylene (HDPE) (component B) having density of greater than 0.940 g/cc (Abstract, [0039], [0060]),
3) melt mixing said polymers after they are removed from polymerization zone ([0050]).
Since the 

27. Thus, Keshtkar et al teaches a method for making the polyethylene composition by melt mixing, i.e. mixing the polymers in molten state after they removed from polymerization zone, i.e. after the high pressure ethylene homopolymer is removed from the tubular reactor.

28. Keshtkar et al does not explicitly recite the solid HDPE being melted, and melt mixing of the high pressure ethylene homopolymer A) and the HDPE component B) taking place by adding the molten stream of the HDPE to a molten stream of the ethylene homopolymer after removal of the ethylene homopolymer from the separator but before the molten stream of the ethylene homopolymer enters a pelletizer.

29. However, 
1) Englund et al discloses a process for producing a composition comprising:
a) a high density polyethylene (HDPE) having density of more than 0.945 g/cc (col. 9, lines 48-50; col. 3, lines 15-16; col. 2, lines 30-50; col. 11, lines 65-col. 12, line 15) and 
b) a low density polyethylene homopolymer (LDPE) obtainable by high pressure polymerization and having density of 0.900-0.945 g/cc (col. 15, lines 20-35), specifically exemplified density of 0.922 g/cc (col. 31, Table 1);  
the process comprising: 
i) polymerization of ethylene to produce the low density polyethylene homopolymer (b) by a high pressure process in a tubular reactor (col. 16, lines 60-61, col. 15, lines 35-36) in the presence of initiators (col. 3, lines 15-25), such as peroxide radical initiator (col. 31, lines 6-7), followed by 
ii) separating the obtained polymer stream from unreacted products, recovering the separated polyethylene in the form of polymer melt (col. 2, lines 35-47; col. 16, lines 5-20; col. 19, lines 5-20) and
iii) mixing and pelletizing said polymer melt in a pelletizing extruder (col. 19, lines 1-20); 
wherein the produced high pressure polyethylene (b) is blended with the high density polyethylene (a) (col. 2, lines 46-50) by melt mixing (col. 23, lines 1-15; col. 23, lines 55-60); the overall composition is used in the form of pellets (col. 22, lines 62-64).
Thus, the HDPE and the LDPE appear to be melt mixed, i.e. each being in a molten state while mixing. Englund et al further exemplifies the use of HDPE in pellet form (col. 32, lines 9-23) and the use of separator for removing unreacted products.

2) Baird et al discloses a method for blending polymeric materials comprising melting polymers, including those in pellet form (co. 8, lines 27-30), and producing a melt stream of a first polymer from a first extruder (12) and a melt stream of a second polymer from a second extruder (14), joining the melt streams at a T-junction, combining the polymer melt steams using a static mixer (col. 4, lines 7-20, as to instant claim 16) to form the blend, followed by pelletizing the blend (col. 4, lines 16-20).
The apparatus is presented in Figure 1 below:

    PNG
    media_image2.png
    335
    562
    media_image2.png
    Greyscale

Thus, the second polymer appears to be delivered using a side-arm extruder (12).

3) Patel et al discloses a process for producing a polymer mixture comprising a first ethylene polymer and a second ethylene polymer (Abstract), wherein the polymer mixture is produced by melt mixing the components using a compounding extruder and a side-arm extruder employed directly down stream of a polymerization process (col. 17, lines 24-26).
Thus, Patel et al explicitly teaches that melt mixing of ethylene polymers is conducted using a configuration including a side-arm extruder for delivering the components.

30.  Since all of Keshtkar et al, Englund et al, Baird et al and Patel et al are related to methods of producing polymer mixtures by melt mixing polymeric components, and thereby belong to the same field of endeavor, wherein Englund et al teaches the use of HDPE in pellet form and the LDPE being separated from the unreacted products before mixing with HDPE,  Baird et al  explicitly teaches a configuration comprising a side extruder for delivering the melt stream of one of the polymers to be combined with the melt stream of another polymer,  and further static mixer and pelletizer for producing the polymer blend and pelletizing the blend, and Patel et al  explicitly teaches the use of side-arm extruder for delivering polyethylenes for melt mixing, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Keshtkar et al, Englund et al, Baird et al and Patel et al, and to use, or obvious to try to use the configuration taught by Baird et al to produce the polymer composition of Keshtkar et al, that is a) to produce a melt of HDPE pellets, b) prepare the high pressure LDPE and separate the high pressure polyethylene to remove unreacted products, as taught by Englund et al, c) deliver the melt of HDPE to be mixed with the melt of the high pressure polyethylene using the side-arm extruder, followed by mixing said HDPE and the high pressure polyethylene in a static mixer and further d) pelletizing, as taught by Baird et al, so to ensure a proper melt mixing of said HDPE and said high pressure polyethylene, produce the blend in the pellet form, but further eliminate an extra step of pelletizing the high pressure polyethylene before mixing that with the HDPE, thereby arriving at the present invention, especially since the delivering of polyethylenes for melt mixing using side-arm extruders is taught in the art, as shown by Patel et al. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
31.  Applicant's arguments filed on September 16, 2022 have been fully considered. In light of the amendment filed by Applicant, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764